Citation Nr: 0633748	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-33 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a right (major) elbow fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk

INTRODUCTION

The veteran had active service in the United States Army from 
March 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran presented testimony at a hearing before the RO in 
March 2004.  A transcript of the hearing is associated with 
the veteran's claims folder.


FINDING OF FACT

The veteran experiences pain resultant from a residual 
fracture of the right (major) elbow.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a right (major) elbow fracture have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.124a, Diagnostic Codes 5206, 5207, 
5212, 5213 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in his possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a November 2001 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In addition, in a March 2006 
letter, the RO instructed the veteran on evidence was needed 
to establish a disability rating and an effective date, in 
light or recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The VA letters advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  In addition, VA examinations to evaluate the 
disability at issue were conducted.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In a case where the appeal of a disability evaluation comes 
from an initial grant of service connection, it is not just 
the present level of disability which is of primary 
importance.  Instead the entire period, from service to the 
present, is to be considered.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

When a condition not listed in VA's Schedule for Rating 
Disabilities is encountered, it will be permissible for VA to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  In this regard, 
conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Ratings will not be assigned to organic diseases 
and injuries by analogy to conditions of functional origin.  
See 38 C.F.R. § 4.20.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis

The veteran injured his right elbow participating in a 
football game while in active service with the U.S. Army.  As 
a result of this injury, the veteran has experienced 
continual pain in his right elbow since service and was 
granted an initial disability evaluation of 10 percent in 
August 2002.

The veteran, in his November 2002 notice of disagreement, 
stated that he believed his condition to be of a greater 
severity than assessed by the RO.  Specifically, the veteran 
claims that his range of motion becomes more difficult while 
he is in a working environment with increased severity of 
pain in his right elbow.

As this is a claim appealing an initial disability evaluation 
following a grant of service connection, it is necessary to 
examine the entire period, from service to the present, to 
gain insight on the veteran's disability.  Evidence indeed 
shows a right elbow condition originating in service, 
including a diagnosis of a fractured radial neck in December 
1969.  

Since service, the earliest indications of treatment come 
from VA clinical reports covering the periods of August 2002 
to November 2003.  These reports do show consultation for a 
right elbow condition.  Specifically, the veteran has sought 
treatment on numerous occasions for pain in his right elbow.  
To address the pain, VA provided him with corticosteroid 
injections, with his last injection occurring in June 2003.  
In November 2003, the veteran underwent a VA pain assessment, 
whereby he rated his pain an 8 on a scale of 10.  

VA has provided the veteran with two comprehensive 
examinations to determine the veteran's current level of 
disability.  The first of these examinations occurred in 
August 2002.  In this examination, the findings indicated 
that the veteran did not complain of limitation of motion, 
instead centering his complaints on occasional pain and 
associated muscle spasms.  The examiner opined that the 
veteran's condition was one of tenderness and pain in the 
right elbow.  Radiographic reports accompanied this 
examination, and noted no fracture, dislocation, or joint 
spacing, and the articular surface was deemed satisfactory.

More recently, in March 2004, the veteran was afforded a VA 
examination which specifically addressed the veteran's 
contentions regarding limitation on range of motion.  The 
examiner noted that the veteran was able to flex his elbow to 
approximately 120 degrees.  In addition, the veteran was able 
to extend his elbow to 0 degrees but he experienced pain 
between 15 and 0 degrees.  Pronation was noted to be 80 
degrees and supination was at 85 degrees, both sometimes with 
pain and sometimes without.  All of these findings establish 
the veteran's right elbow range of motion to be within normal 
limits, based upon medical standards included with the March 
2004 examiner's opinion.  The medical impression of the 
examiner, who had reviewed the claims file, listed a 
diagnosis of a possible undocumented fracture of the right 
radial head in 1969, with negative x-rays at that time, and 
since then in 2002 and 2003.  There was no evidence of a 
healing fracture or of any abnormality in the joint.  The 
examiner then went on to state that there was no orthopedic 
explanation for the veteran's pain, and he deemed a 
neurological condition to be a "more confusing" explanation 
for the pain than an orthopedic condition, as the veteran's 
pain was not alleviated by pharmacological treatment aimed at 
the nerves in the elbow and forearm.

As there is no Diagnostic Code specific to residuals of a 
right (major) elbow fracture, the Board will consider all 
applicable regulatory provisions in assessing the veteran's 
right elbow condition. 

The veteran is currently rated under Diagnostic Code 5212, 
covering impairment of the radius.  Under this Code, as 
regards the major extremity, a rating of 10 percent is 
warranted where there is malunion of the radius with bad 
alignment; 20 percent is warranted where there is nonunion of 
the radius in the upper half ; 30 percent is warranted where 
there is nonunion in the lower half, with false movement 
without loss of bone substance or deformity; 40 percent is 
warranted where there is nonunion in the lower half, with 
false movement with loss of bone substance (1 inch, 2.5 cms) 
and marked deformity.  38 C.F.R.§ 4.71a, Diagnostic Code 
5212.

As the veteran has alleged limitations to range of motion, 
the Board considers the possibility of application of 
Diagnostic Codes 5206, 5207, and 5213, relating to 
limitations of flexion, extension, and pronation/supination 
of the elbow and forearm, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207, 5213.  Upon review of the 
medical history from service to present, including the two 
comprehensive VA examinations, it is clear that the veteran 
has not shown any limitations to his range of motion outside 
of normal limits at any time.  Thus a rating under these 
provisions is not appropriate, as the medical evidence does 
not support the finding of a motion-limiting disability.

It is most appropriate to consider the veteran's disability, 
a residual radial fracture, as a disability analogous to Code 
5212.  The veteran has not shown any malunion or nonunion of 
his radius to warrant a rating specifically under the above 
Code, yet other considerations make an evaluation analogous 
to this provision most appropriate.  Namely, despite an 
ability to rate specifically under Code 5212, it is noted 
that VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain and/or weakness, to the extent that any such 
symptoms are supported by adequate pathology.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59;  See DeLuca v. Brown, 8 Vet. App. 202, 
204-08 (1995).  Functional loss may be due to "pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant" and a joint "which becomes painful 
on use must be regarded as seriously disabled."  38 C.F.R. § 
4.40.  To determine the factors causing disability of the 
joints, inquiry must be directed toward, inter alia, "[p]ain 
on movement."  38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating a right elbow disability as is limitation 
of motion.  This is so, because under the regulations, any 
functional loss due to pain is to be rated at the same level 
as the functional loss where flexion is impeded.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The veteran's evaluation of 10 percent clearly contemplates 
the pain he experiences during flexion, and during all other 
manners of motion of his right elbow.  Indeed, when looking 
at all medical evidence of record, the veteran's disability 
is centered on the pain, sometimes categorized as 
"excruciating," in his right elbow.  The Board notes the 
clinical record, showing that the veteran has undergone 
injection therapy to help control the pain as well as having 
participated in a pain assessment in November 2003.  These 
activities clearly show the veteran experiences pain, and 
form the basis of his 10 percent evaluation.  As there is no 
neurological condition associated with the veteran's pain, no 
evidence of nonunion or malunion or any other orthopedic 
cause, and two physical examinations showed no abnormal 
limitations on motion, entitlement to a rating greater than 
10 percent is not warranted.  Simply put, the veteran does 
not meet any of the regulatory thresholds which would entitle 
him to a higher evaluation. 

The only evidence suggesting that the veteran's residual 
right elbow fracture is of such a severity to rate a greater 
disability evaluation comes from his own lay statements. The 
veteran, while indeed qualified to report on his painful 
symptoms, has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical diagnosis.  Accordingly, this lay evidence does 
not constitute medical evidence and lacks probative value.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In reaching its determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  See 38 C.F.R 
§ 4.3.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a right (major) elbow fracture is 
denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


